Citation Nr: 0121749	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for hallux valgus of 
the left foot, post-operative, with calluses, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Jeany Mark, attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied an 
increased evaluation for hallux valgus of the left foot, post 
operative, with calluses (rated 10 percent).  In an August 
2000 decision, the Board denied an increased evaluation for 
this condition.

The veteran then appealed the August 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) and appointed Jeany Mark to 
represent him before the Court.  In a January 2001 order, the 
Court granted a January 2001 joint motion from the parties to 
vacate and remand the Board's August 2000 decision.  In an 
April 2001 letter, the Board asked the veteran's attorney 
whether representation of the veteran would continue before 
VA.  In July 2001, authorization was received from the 
attorney to represent the veteran before VA.



REMAND

Copies of the January 2001 Court order and January 2001 joint 
motion of the parties have been placed in the veteran's 
claims folder.  After review of the record and Court 
instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required, as detailed below.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, the RO should advise the veteran of his right to submit 
additional evidence and assist him in obtaining any relevant 
evidence.

The report of the veteran's VA medical examination in April 
1999 reveals that he complains of left foot pain and that he 
has degenerative arthritis of the interphalangeal and 
metatarsophalangeal joints.  VA has the duty to provide the 
veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the claim disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (2000) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2000).  The Court 
held that a diagnostic code based on limitation of motion 
does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (2000) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  In view of the above, the 
veteran should be scheduled for a VA medical examination to 
determine the current severity of his hallux valgus of the 
left foot with calluses, and to obtain an opinion as to 
whether additional functional impairment is caused by the 
arthritis of the interphalangeal and metatarsophalangeal 
joints of the left great toe.

Hence, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for left foot problems since 
1998.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of the hallux valgus of the left 
great toe with degenerative arthritis of 
the interphalangeal and 
metatarsophalangeal joints, and calluses.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the left foot.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the left 
foot is used repeatedly over a period of 
time.  The examiner should also be asked 
to determine whether the left foot 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

The examiner should also express an 
opinion as to the whether or not 
additional functional impairment of the 
left foot is caused by the arthritis of 
the metatarsophalangeal joint of the left 
foot.  If any additional functional 
impairment is caused by this condition, 
the additional functional impairment 
should be specifically noted.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should readjudicate the claim.  
A separate rating for the calluses should 
be specifically considered.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his attorney.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




